

116 HR 3944 IH: To amend the Water Resources Reform and Development Act of 2014 to modify the procedure for communicating certain emergency risks, and for other purposes.
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3944IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Mr. Kevin Hern of Oklahoma (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Reform and Development Act of 2014 to modify the procedure for
			 communicating certain emergency risks, and for other purposes.
	
 1.Emergency communication of riskSection 3027(d) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 709c(d)) is amended by inserting , or when the National Weather Service forecasts a possibility that precipitation or runoff will exceed, after when precipitation or runoff exceeds.
		